Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-36205) pertaining to the Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan of our report dated June 25, 2012, with respect to the financial statements and schedules of the Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2011. /s/ Ernst & Young LLP Salt Lake City, Utah June 25, 2012 F-3
